Exhibit 10.1

 

KOPPERS HOLDINGS INC.

2018 LONG TERM INCENTIVE PLAN

AS ADOPTED EFFECTIVE MARCH 21, 2018

Section 1. Purpose

The purposes of the Koppers Holdings Inc. 2018 Long Term Incentive Plan (the
“Plan”) are to encourage selected individuals in the service of Koppers Holdings
Inc. (together with any successor thereto, the “Company”) and its Affiliates (as
defined below) to acquire a proprietary interest in the Company’s growth and
performance, to generate an increased incentive to contribute to the Company’s
future success and to enhance the ability of the Company and its Affiliates to
attract and retain qualified individuals. Upon becoming effective, the Plan
replaces, and no further awards shall be made under, the Predecessor Plan.

Section 2. Definitions

As used in the Plan:

(a)

“Affiliate” means (i) any entity that, directly or through one or more
intermediaries, is controlled by the Company, and (ii) any entity in which the
Company has a significant equity interest as determined by the Committee.

(b)

“Award” means any Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, Performance Award or Dividend Equivalent granted under the Plan.

(c)

“Award Agreement” means any written or electronic agreement or other instrument
or document evidencing an Award granted under the Plan. The terms of any plan or
guideline adopted by the Board or the Committee and applicable to an Award shall
be deemed incorporated in and a part of the related Award Agreement.

(d)

“Board” means the Board of Directors of the Company.

(e)

“Change in Control” shall have the meaning assigned to such term in
Section 9(c).

(f)

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
References to the Code shall include the valid and binding governmental
regulations, court decisions and other regulatory and judicial authority issued
or rendered thereunder.

(g)

“Committee” means a committee of the Board designated by the Board to administer
the Plan and composed of not less than two directors, each of whom is
(i) qualified as a “Non-Employee Director” as contemplated by the Section 16
Rules and (ii) satisfies the independence standards established for compensation
committee members by the Stock Exchange serving at the time as the primary
market for the Company’s common stock. Such Committee may from time to time be
hereinafter referred to as the “Primary Committee.” The term “Committee” shall
also mean any Secondary Committee or Special Award Committee, to the extent such
Secondary Committee or Special Award Committee acts within its administrative
jurisdiction under the Plan.

(h)

“Dividend Equivalent” means any right granted under Section 6(e)(v) of the Plan.

(i)

“Effective Date” shall have the meaning set forth in Section 11 of the Plan.

(j)

“Employee” means any individual in the employ of the Company or any Affiliate,
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance.

(k)

“Fair Market Value” means, with respect to any property other than shares of the
Company’s common stock, the fair market value of such property determined by
such methods or procedures as shall be established from time to time by the
Primary Committee. Fair Market Value means, with respect to shares of the
Company’s common stock, the closing selling price per share at the close of
regular hours trading (i.e., before after-hours trading begins) on the date in
question on the Stock Exchange serving at the time as the primary market for the
Company’s common stock, as such price is reported by the National Association of
Securities Dealers (if primarily traded on the Nasdaq Global or Global Select
Market) or as officially quoted in the composite tape of transactions on any
other Stock Exchange on which the Company’s common stock is then primarily
traded. If there is no closing selling price for the Company’s common stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

1



--------------------------------------------------------------------------------

 

(l)

“GAAP” means United States generally accepted accounting principles.

(m)

“Incentive Stock Option” means an option to purchase Shares granted under
Section 6(a) of the Plan that is intended to meet the requirements of
Section 422 of the Code or a successor provision thereto.

(n)

“Long Term Performance Award” means an Award made in accordance with
Section 6(c)(iii) of the Plan.

(o)

“1934 Act” means the Securities Exchange Act of 1934, as amended.

(p)

“Non-Qualified Stock Option” means an option to purchase Shares granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.

(q)

“Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

(r)

“Participant” means an Employee or other eligible individual determined under
Section 5 granted an Award under the Plan.

(s)

“Performance Award” means any award granted under Section 6(c) of the Plan.

(t)

“Performance Bonus” means an award denominated in cash or Shares that is made
under Section 6(c)(ii) of the Plan and that is paid solely on account of the
attainment of one or more specified performance targets in relation to one or
more Performance Measures.

(u)

“Performance Cycle” means, with respect to any Award that vests based on
Performance Measures, the period over which the level of performance will be
assessed.

(v)

“Performance Measure” means, with respect to any Performance Bonus or Long Term
Performance Award, the business criteria selected by the Committee to measure
the level of performance of the Company and/or its Affiliates during a
Performance Cycle. The Committee may select as the Performance Measure for a
Performance Cycle any performance goals which it may consider appropriate for
the award, which may include one or combination of the following Company
measures, as interpreted by the Committee, which measures (to the extent
applicable) will be determined in accordance with GAAP: (i) earnings or
operating income before interest, taxes, depreciation, amortization and/or
charges for stock-based compensation; (ii) earnings or operating income before
interest and taxes and/or charges for stock-based compensation (iii) earnings
per share; (iv) growth in earnings or earnings per share; (v) market price of
the Company’s common stock; (vi) return on equity or average shareholder equity;
(vii) total shareholder return or growth in total shareholder return, either
directly or in relation to a comparative group; (viii) return on capital;
(ix) return on assets or net assets; (x) invested capital, rate of return on
capital, return on invested capital or improvements on capital structure;
(xi) bond ratings; (xii) safety, health or environmental record or performance;
(xiii) sales, revenue, growth in revenue or return on sales; (xiv) income or net
income; (xv) operating income or net operating income; (xvi) operating profit or
net operating profit; (xvii) operating margin; (xviii) return on operating
revenue or return on operating profit; (xix) cash flow or cash flow per share
(before or after dividends); (xx) market share; (xxi) collections and
recoveries, (xxii) debt reduction, borrowing levels, leverage ratios or credit
rating; (xxiii) compliance with covenants in the Company’s and/or its
Affiliates’ debt agreements; (xxiv) litigation and regulatory resolution goals,
(xxv) expense control goals, (xxvi) budget comparisons, (xxvii) development and
implementation of strategic plans and/or organizational restructuring goals;
(xxviii) productivity goals; (xxix) workforce management and succession planning
goals; (xxx) economic value added or other value added measures, (xxxi) on-time
delivery, quality standards and/or other measures of customer satisfaction,
(xxxii) employee retention and/or attrition rates; (xxxiii) comparable site
sales; (xxxiv) resolution and/or settlement of litigation and other legal
proceedings; (xxxv) regulatory compliance; (xxxvi) satisfactory internal or
external audits; (xxxvii) improvement of financial ratings; (xxxviii) strategic
business criteria, consisting of one or more objectives based on meeting
specified market penetration, geographic business expansion goals, cost targets,
management of employment practices and employee benefits, or supervision of
information technology; (xxxix) formation of joint ventures or marketing or
customer service collaborations or the completion of other corporate
transactions intended to enhance the Company’s revenue or profitability or
enhance its customer base; (xxxx) mergers and acquisitions, divestitures and/or
business expansion; and (xxxxi) other similar criteria consistent with the
foregoing.

(w)

“Performance Unit” means an award made under Section 6(c)(iii) of the Plan and
that is paid on account of the attainment of one or more specified performance
targets in relation to one or more Performance Measures.

2



--------------------------------------------------------------------------------

 

(x)

“Permanent Disability or Permanently Disabled” shall mean the inability of the
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment expected to result in death
or to be of continuous duration of twelve (12) months or more.  

(y)

“Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, or government or
political subdivision thereof.

(z)

“Predecessor Plan” means the Koppers Holdings Inc. 2005 Long Term Incentive
Plan, as amended and restated effective March 24, 2016.

(aa)

“Released Securities” means securities that were Restricted Securities with
respect to which all applicable restrictions imposed under the terms of the
relevant Award have expired, lapsed or been waived or satisfied.

(bb)

“Restricted Securities” means Awards of Restricted Stock or other Awards under
which outstanding Shares are held subject to certain restrictions.

(cc)

“Restricted Stock” means any Share granted under Section 6(b) of the Plan.

(dd)

“Restricted Stock Unit” means any right granted under Section 6(b) of the Plan
that is denominated in Shares. Restricted Stock Units may be settled in Shares,
in cash of equivalent Fair Market Value, or any combination as determined by the
Committee and set forth in the applicable Award Agreement.

(ee)

“Secondary Committee” means a committee of two or more Board members, including
Board members who are also officers or employees of the Company or any
Affiliate, appointed by the Board to administer the Plan and to make Awards with
respect to persons other than Section 16 Insiders.

(ff)

“Section 16 Insider” means each officer of the Company (or any Affiliate) and
Board member who is subject to the short-swing trading restrictions of
Section 16 of the 1934 Act.

(gg)

“Section 16 Rules” means the rules promulgated by the Securities and Exchange
Commission with respect to Section 16 of the 1934 Act or any successor rules.

(hh)

“Shares” means the common stock of the Company and such other securities or
property as may become the subject of Awards pursuant to an adjustment made
under Section 4(c) of the Plan.

(ii)

“Special Award Committee” shall mean a committee of one or more executive
officers appointed by the Board to administer the Plan with respect to eligible
employees other than members of such committee and Section 16 Insiders.

(jj)

“Stock Appreciation Right” means a tandem or stand-alone stock appreciation
right granted pursuant to Section 6(d) of the Plan.

(kk)

“Stock Exchange” shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market, the New York Stock Exchange, or any other principal
securities exchange upon which the Company’s common stock is traded.

(ll)

“Target Amount” means the amount of the Performance Bonus or the amount per
Performance Unit that will be paid to the Participant if the Performance Measure
applicable to that Performance Bonus or Performance Unit is fully
(100%) attained, as determined by the Committee.

(mm)

“Target Vesting Percentage” means the percentage of each performance-based
Restricted Stock Unit or Restricted Stock Award that will vest if the
Performance Measure applicable to that Performance-Based Award is fully
(100%) attained, as determined by the Committee.

(nn)

“10% Shareholder” means an Employee who, as of the date on which an Incentive
Stock Option is granted to such Employee, owns more than ten percent (10%) of
the total combined voting power of all classes of Shares then issued by the
Company or any of its subsidiaries.

Section 3. Administration

The Primary Committee shall serve as the primary administrator of the Plan and
in that capacity shall have full power and authority to: (i) designate
Participants; (ii) determine the Awards to be granted to Participants;
(iii) determine the number of Shares (or securities convertible into Shares) to
be covered by Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, Shares or other securities or property, or
canceled, substituted, forfeited or suspended, and the method or methods by
which Awards may be settled, exercised, canceled, substituted, forfeited or
suspended; (vi) determine whether, to what extent, and under what

3



--------------------------------------------------------------------------------

 

circumstances cash, Shares, other securities, other Awards, other property and
other amounts payable with respect to an Award under the Plan shall be deferred
either automatically or at the election of the Participant or of the Committee;
(vii) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan; (viii) establish, amend, suspend or waive
such rules and guidelines and appoint such agents as it shall deem appropriate
for the administration of the Plan; (ix) establish and interpret the various
Performance Measures (or, as applicable, other performance criteria) that are to
apply to the Performance Bonuses and Long Term Performance Awards made under the
Plan, evaluate the level of performance over the applicable Performance Cycle,
certify the level at which Performance Measures (or other performance criteria,
as applicable) for that Performance Cycle has been attained and determine the
amount payable with respect to those Awards based on the certified level of
Performance Measure attainment; (x) waive the forfeiture period and any other
conditions set forth in any Award Agreement under appropriate circumstances
(including the death, disability or retirement of the Participant or a material
change in circumstances arising after the date of an Award) and subject to such
terms and conditions as the Committee shall deem appropriate; and (xi) make any
other determination and take any other action that it deems necessary or
desirable for such administration. The Board may also establish a Secondary
Committee and delegate to such committee separate but concurrent authority with
the Primary Committee to exercise all of the foregoing power and authority with
respect to Awards to persons other than Section 16 Insiders. In addition,
administration of the Plan may, at the Board’s or Primary Committee’s
discretion, be vested in a Special Award Committee with authority to administer
the Plan with respect to employees other than Section 16 Insiders and members of
such Special Award Committee and to make Awards to such individuals under the
Plan subject to such limitations and other terms and conditions as the Board
shall specify from time to time. All designations, determinations,
interpretations and other decisions with respect to the Plan or any Award shall
be made by the Primary Committee or, with respect to Awards under its
jurisdiction, the Secondary Committee or Special Award Committee, and shall be
final, conclusive and binding upon all Persons, including the Company, any
Affiliate, any Participants, any holder or beneficiary of any Award, any
shareholder and any employee of the Company or of any Affiliate. The powers of
the Primary Committee, Special Award Committee and the Secondary Committee
include the adoption of modifications, amendments, procedures, subplans and the
like as are necessary to comply with provisions of the laws of other countries
in which the Company or an Affiliate may operate in order to assure the
viability of Awards granted under the Plan and to enable Participants employed
in such other countries to receive benefits under the Plan and such laws.

Section 4. Shares Available for Awards

(a)

Shares Available. The aggregate number of Shares available for issuance under
the Plan shall be 900,000 shares of the Company’s common stock, less any shares
of the Company’s common stock for any awards made under the Predecessor Plan
after March 2, 2018 and before the Effective Date, subject to the share counting
provisions and adjustment procedures set forth in subsection (b) and
(c) below.  In addition, shares of Common Stock underlying any outstanding award
granted under the Predecessor Plan that, following the Effective Date, expires,
or is terminated, surrendered or forfeited for any reason without issuance of
such shares shall be available for the grant of new Awards under this Plan.  For
this purpose, for any performance-vesting share-based awards granted under the
Predecessor Plan that become earned after the Effective Date, (i) any shares
earned shall be satisfied from the Predecessor Plan share pool to the extent
available, (ii) any shares earned in excess of the Predecessor Plan share pool
shall be issued from the aggregate number of Shares available for issuance under
this Plan, and (iii) any shares that are not earned as a result of performance
results shall be treated as forfeitures in accordance with the preceding
sentence.  In no event may more than 900,000 Shares be issued pursuant to
Incentive Stock Options granted under the Plan, subject to adjustment pursuant
to subsection (c) below.

(b)

Share Counting. The aggregate number of Shares available with respect to Awards
under the Plan shall be reduced by one (1) Share for each Share to which an
Award relates; provided, however, that any Award (or any portion) settled in
cash will not be counted against, or have any effect upon, the number of Shares
available for issuance under this Plan. If any Shares covered by an Award
granted under the Plan, or to which such an Award relates, are forfeited, or
otherwise terminates or is canceled without the delivery of Shares, then the
Shares covered by such Award, or to which such Award relates, or the number of
Shares otherwise counted against the aggregate number of shares with respect to
which Awards may be granted, to the extent of any such forfeiture, termination
or cancellation, shall again become Shares with respect to which Awards may be
granted; provided, however, that Shares (i) delivered or withheld by the Company
in payment of the exercise price or base price of an Option or Stock
Appreciation Right, as applicable, (ii) not issued upon the settlement of Stock
Appreciation Rights, (iii) repurchased by the Company using proceeds from Option
exercises or (iv) delivered to or withheld by the Company to pay federal, state
or local withholding taxes, shall not become available again for issuance under
this Plan. Shares issued under

4



--------------------------------------------------------------------------------

 

Awards granted in assumption, substitution or exchange for previously granted
awards of a company acquired by the Company or an Affiliate (“Substitute
Awards”) shall not reduce the Shares available under the Plan, and available
shares under a shareholder approved plan of an acquired company (as
appropriately adjusted to reflect the transaction) may be used for Awards under
the Plan and shall not reduce the Plan’s Share reserve (subject to any
applicable stock exchange listing requirements).

(c)

Adjustments. In the event that the Committee determines that any dividend or
other distribution (other than regular cash dividends), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of Shares or other securities of
the Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares such that an adjustment is determined by the Primary
Committee to be appropriate in order to prevent dilution or enlargement of the
benefits intended to be made available under the Plan, then the Committee shall,
in such manner as it may deem equitable, adjust any or all of (i) the number and
type of Shares (or other securities or property) which thereafter may be made
the subject of Awards under Section 4(a), (ii) the number and type of Shares (or
other securities or property) subject to outstanding Awards, (iii) the grant,
purchase or exercise price with respect to any Award, or, if the Committee deems
it appropriate, make provision for a cash payment to the holder of an
outstanding Award, (iv) the performance goals relating to outstanding Awards,
(v) the maximum number of Shares or other securities which may be issued under
Section 4(a) pursuant to Incentive Stock Options, and (vi) the maximum number of
Shares or other securities for which any one Participant may be granted Awards
pursuant to the limitations contained in Section 4(d). Notwithstanding the
foregoing, a Participant to whom Dividend Equivalents or dividend units have
been awarded shall not be entitled to receive a special or extraordinary
dividend or distribution unless the Committee shall have expressly authorized
such receipt.

(d)

Limitation of Non-Employee Director Awards. Notwithstanding any other provision
of the Plan to the contrary, the aggregate grant date fair value (computed as of
the date of grant in accordance with applicable financial accounting rules) of
all Awards granted to any non-Employee member of the Board during any single
calendar year under this Plan (excluding Awards made at the election of such
non-Employee director in lieu of all or a portion of annual and committee cash
retainers) shall not exceed $200,000.

Section 5. Eligibility

Any Employee, including any officer or employee member of the Board, any
non-employee member of the Board or the board of directors of an Affiliate, and
any consultant in the service of the Company or an Affiliate shall be eligible
to be designated a Participant. However, any Employee who is a member of a
collective bargaining unit shall not be eligible to be designated a Participant
unless the collective bargaining agreement covering that Employee allows for his
or her participation in the Plan.

Section 6. Awards

(a)

Options. The Committee is authorized to grant Options to Participants with the
following terms and conditions and with such additional terms and conditions,
not inconsistent with the provisions of the Plan, as the Committee shall
determine:

 

(i)

Exercise Price. The purchase price per Share purchasable under an Option shall
be determined by the Committee; provided, however, that such purchase price
shall not be less than the Fair Market Value of a Share on the date of grant of
such Option (or 110% of the Fair Market Value of a Share in case of an Incentive
Stock Option granted to a 10% Shareholder), except in connection with Substitute
Awards.

 

(ii)

Option Term. The term of each Option shall be fixed by the Committee, provided
that in no event shall the term of an Option exceed a period of ten years from
the date of its grant (or five years in the case of an Incentive Stock Option
granted to a 10% Shareholder).

 

(iii)

Exercise. The Committee shall determine the time or times at which an Option may
be exercised in whole or in part (but in no event shall an Option be exercisable
after the expiration of ten years from the date of its grant (or five years in
the case of an Incentive Stock Option granted to a 10% Shareholder)), and the
method or methods by which, and the form or forms (including, without
limitation, cash, Shares, other Awards or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price, including for this purpose a cashless net exercise) in which,
payment of the exercise price with respect thereto may be made. In addition, to
the extent the Option is exercised for vested Shares at a time when the
Company’s common stock is registered under Section 12(g) of the 1934 Act, the
exercise price may also be paid through a special sale and remittance procedure
pursuant to which the Participant shall concurrently

5



--------------------------------------------------------------------------------

 

 

provide instructions to (a) a brokerage firm (reasonably satisfactory to the
Company for purposes of administering such procedure in compliance with the
Company’s pre-clearance/pre-notification policies) to effect the immediate sale
of the purchased Shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased Shares plus all applicable income and
employment taxes required to be withheld by the Company by reason of such
exercise and (b) the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm on such settlement date in order to
complete the sale. The Committee shall have the authority to provide, in the
applicable Award Agreement, for the automatic exercise, pursuant to the
foregoing sale and remittance procedure or through a cashless net exercise, of a
vested Option with an exercise price per Share that is less than the Fair Market
Value of a Share on the last day of the Option term.

 

(iv)

Incentive Stock Options. The terms of any Incentive Stock Option granted under
the Plan shall be subject in all respects with the provisions of Section 422 of
the Code, or any successor provision thereto, and any regulations promulgated
thereunder. Without limiting the preceding sentence, the aggregate Fair Market
Value (determined at the time an option is granted) of Shares with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under the Plan and any other plan of the
Participant’s employer corporation and its parent and subsidiary corporations
providing for Options) shall not exceed such dollar limitation as shall be
applicable to Incentive Stock Options under Section 422 of the Code or a
successor provision. If an Option that is intended to be an Incentive Stock
Option fails to meet the requirements thereof, the Option shall automatically be
treated as a Non-Qualified Stock Option to the extent of such failure.

(b)

Restricted Stock and Restricted Stock Units.

 

(i)

Issuance. The Committee is authorized to grant Awards of Restricted Stock and
Restricted Stock Units to Participants.

 

(ii)

Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Restricted Stock or
the right to receive any dividend or other right or property, subject to the
provisions of Section 6(e)(vi) below), which restrictions may lapse separately
or in combination at such time or times, in such installments or otherwise, as
the Committee may deem appropriate.

 

(iii)

Registration. Any Restricted Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of Shares
of Restricted Stock granted under the Plan, such certificate shall be registered
in the name of the Participant and when delivered to the Participant shall bear
an appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock.

 

(iv)

Forfeiture. Except as otherwise determined by the Committee, upon termination of
employment or service for any reason during the applicable restriction period,
all Shares of Restricted Stock and all Restricted Stock Units still subject to
restriction shall be forfeited and reacquired by the Company. Unrestricted
Shares, evidenced in such manner as the Committee shall deem appropriate, shall
be delivered to the holder of Restricted Stock promptly after such Restricted
Stock shall become Released Securities, subject to the Company’s collection of
all applicable withholding taxes.

(c)

Performance Awards.

 

(i)

In General. The Committee is authorized to grant Performance Awards to
Participants (including, without limitation, Performance Bonuses and Long-Term
Performance Awards described in Sections 6(c)(ii) and (iii)). Subject to the
terms of the Plan and any applicable Award Agreement, a Performance Award
granted under the Plan (i) may be denominated or payable in cash, Shares
(including, without limitation, Restricted Stock or Restricted Stock Units),
other securities, other Awards or other property and (ii) shall confer on the
holder thereof rights valued as determined by the Committee and payable to, or
exercisable by, the holder of the Performance Award, in whole or in part, upon
the achievement of such performance goals during such performance periods as the
Committee shall establish. Subject to the terms of the Plan and any applicable
Award Agreement, the performance goals to be achieved during any performance
period, the length of any performance period, the amount of any Performance
Award granted, and the amount of any payment or transfer to be made pursuant to
any Performance Award shall be determined by the Committee.

6



--------------------------------------------------------------------------------

 

 

(ii)

Performance Bonuses. The Committee is authorized to grant Performance Bonuses to
Participants with the following terms and conditions, and with such additional
terms and conditions, not inconsistent with the terms of the Plan, as the
Committee shall determine:

 

(a)

Performance Cycles. The Committee shall establish the applicable Performance
Cycle for each Performance Bonus awarded under the Plan on or before the award
date.

 

(b)

Eligible Participants. The Committee shall determine the Participants who will
be eligible to receive a Performance Bonus under the Plan for the Performance
Cycle.

 

(c)

Performance Measures; Targets; Award Criteria.

 

(i)

The Committee shall fix and establish in writing (A) the Performance Measures
that will apply to that Performance Cycle; (B) the Target Amount payable to each
Participant; and (C) subject to subsection (d) below, the criteria for computing
the amount that will be paid with respect to each level of attained performance.
The Committee may also set forth the threshold level of performance that must be
attained during the Performance Cycle before any Performance Bonus will vest and
become payable and the percentage of the target amount that will vest and become
payable upon attainment of various levels of performance that equal or exceed
the required threshold level.

 

(ii)

The Committee may, in its discretion, select Performance Measures that measure
the performance of the Company or one or more business units, divisions or
subsidiaries of the Company. The Committee may select Performance Measures that
are absolute or relative to the performance of one or more comparable companies
or an index of comparable companies.

 

(d)

Payment, Certification. Unless the Committee determines otherwise, no
Performance Bonus will vest with respect to any Participant until the Committee
certifies in writing the level at which each applicable Performance Measure has
been attained for the Performance Cycle. In determining the level of attainment
of each applicable Performance Measure, the Committee may, in its discretion,
include or exclude any event listed in Section 4(c) and the cumulative effect of
changes in the law, regulations or accounting rules, and may determine to
include or exclude, among other items, one or more of the following items:
(A) asset impairments or write-downs; (B) litigation expenses, judgments,
verdicts and settlements; (C) accruals for reorganization and restructuring
programs; (D) the income, gain or loss attributable to the operations of any
business acquired by the Company or its Affiliates; (E) the income, gain or loss
attributable to one or more business operations or the assets thereof that are
the subject of divestiture during the applicable Performance Cycle; (F) the
effect of foreign currency fluctuations or changes in exchange rates;
(G) expenses incurred in connection with a refinancing of the Company’s or its
Affiliates’ debt; and (H) any event or transaction considered to be of an
unusual nature or of an infrequent occurrence under GAAP.

 

(e)

Form and Time of Payment. Performance Bonuses shall be paid in cash or Shares,
as determined by the Committee. All such Performance Bonuses shall be paid no
later than the 15th day of the third month following the end of the calendar
year (or, if later, following the end of the Company’s fiscal year) in which
such Performance Bonuses are no longer subject to a substantial risk of
forfeiture (as determined for purposes of Section 409A of the Code), except to
the extent that payment has been deferred under the terms of a duly authorized
deferred compensation arrangement that complies with the applicable requirements
of Section 409A of the Code, in which case the terms of such arrangement shall
govern.

 

(f)

Termination/Waiver. Performance Bonuses shall automatically terminate, and no
payment or other consideration shall be due the Participant, if the Performance
Measures established for the Performance Bonus are not attained or satisfied.

 

(iii)

Long Term Performance Awards. The Committee may grant Long Term Performance
Awards under the Plan in the form of Performance Units, Restricted Stock Units
or Restricted Stock to any Participant who the Committee may from time to time
select, in the amounts and pursuant to the terms and conditions that the
Committee may determine and set forth in the Award Agreement, subject to the
provisions below:

 

(a)

Performance Cycles. The Committee shall establish the applicable Performance
Cycle for each Long Term Performance Award made under the Plan on or before the
award date.

7



--------------------------------------------------------------------------------

 

 

(b)

Eligible Participants. The Committee shall determine the Participants who will
be eligible to receive a Long Term Performance Award for the Performance Cycle.

 

(c)

Performance Measures; Targets; Award Criteria.

 

(i)

The Committee shall fix and establish in writing (A) the Performance Measures
that shall apply to that Performance Cycle; (B) with respect to Performance
Units, the Target Amount payable to each Participant per Performance Unit;
(C) with respect to each Restricted Stock Unit or Restricted Stock Award, the
Target Vesting Percentage for the Shares subject to that Award; and (D) subject
to subsection (d) below, the criteria for computing the amount that will be paid
or will vest with respect to each level of attained performance. The Committee
may also set forth the threshold level of performance that must be attained
during the Performance Cycle before any Long Term Performance Award will vest
and become payable, and the percentage of each Performance Unit Award that will
vest and become payable and the percentage of each performance-based Restricted
Stock Unit or Restricted Stock Award that will vest and become payable upon
attainment of various levels of performance that equal or exceed the required
threshold level.

 

(ii)

The Committee may, in its discretion, select Performance Measures that measure
the performance of the Company or one or more business units, divisions or
subsidiaries of the Company. The Committee may select Performance Measures that
are absolute or relative to the performance of one or more comparable companies
or an index of comparable companies.

 

(d)

Payment, Certification. Unless the Committee determines otherwise, no Long Term
Performance Award will vest with respect to any Participant until the Committee
certifies in writing the level at which each applicable Performance Measure has
been attained for the Performance Cycle. In determining the level of attainment
of each such Performance Measure, the Committee may, in its discretion, include
or exclude any event listed in Section 4(c) and the cumulative effect of changes
in the law, regulations or accounting rules), and may determine to include or
exclude, among other items, one or more of the following items: (A) asset
impairments or write-downs; (B) litigation expenses, judgments, verdicts and
settlements; (C) accruals for reorganization and restructuring programs; (D) the
income, gain or loss attributable to the operations of any business acquired by
the Company or its Affiliates; (E) the income, gain or loss attributable to one
or more business operations or the assets thereof that are the subject of
divestiture during the applicable Performance Cycle; (F) the effect of foreign
currency fluctuations or changes in exchange rates; (G) expenses incurred in
connection with a refinancing of the Company’s or its Affiliates’ debt; and (H)
any event or transaction considered to be of an unusual nature or of an
infrequent occurrence under GAAP.

 

(e)

Form and Time of Payment. Long Term Performance Awards in the form of
Performance Units may be paid in cash or full Shares, in the discretion of the
Committee, and as set forth in the Award Agreement. Performance-based Restricted
Stock Units and Restricted Stock will be paid in full Shares; provided, however,
that the Committee shall retain the discretion to cause any Performance-based
Restricted Stock Units to be settled in cash rather than Shares. Payment with
respect to any fractional Share will be in cash in an amount based on the Fair
Market Value of the Share as of the date the Performance Unit becomes payable.
All such Long Term Performance Awards shall be paid no later than the 15th day
of the third month following the end of the calendar year (or, if later,
following the end of the Company’s fiscal year) in which such Long Term
Performance Awards are no longer subject to a substantial risk of forfeiture (as
determined for purposes of Code Section 409A), except to the extent that payment
is deferred under the terms of a duly authorized deferred compensation
arrangement that complies with the applicable requirements of Code Section 409A,
in which case the terms of such arrangement shall govern.

 

(f)

Termination/Waiver. Long Term Performance Awards shall automatically terminate,
and no payment or other consideration shall be due the Participant, if the
Performance Measures established for the Long Term Performance Awards are not
attained or satisfied.

(d)

Stock Appreciation Rights. The Committee is authorized to grant two types of
Stock Appreciation Rights under the Plan: (i) tandem stock appreciation rights
(“Tandem Rights”) and (ii) stand-alone stock appreciation rights (“Stand-alone
Rights”).

8



--------------------------------------------------------------------------------

 

 

(i)

Tandem Rights. One or more Optionees may be granted a Tandem Right, exercisable
upon such terms and conditions as the Committee may establish, to elect between
the exercise of the underlying Option for Shares or the surrender of that Option
in exchange for a distribution from the Company in an amount equal to the excess
of (i) the Fair Market Value (on the Option surrender date) of the number of
Shares in which the Participant is at the time vested under the surrendered
Option (or surrendered portion thereof) over (ii) the aggregate exercise price
payable for such vested Shares. No such Option surrender shall be effective
unless it is approved by the Committee, either at the time of the actual Option
surrender or at any earlier time. If the surrender is so approved, then the
distribution to which the Participant shall accordingly become entitled shall be
made in Shares valued at Fair Market Value on the Option surrender date or in
cash or in a combination of the two, as determined by the Committee.

 

(ii)

Stand-Alone Rights. One or more individuals eligible to participate in the Plan
may be granted a Stand-alone Right not tied to any underlying Option. The
Stand-alone Right shall relate to a specified number of Shares and shall be
exercisable upon such terms and conditions as the Committee may establish. In no
event, however, may the Stand-alone Right have a maximum term in excess of ten
(10) years measured from the grant date. Upon exercise of the Stand-alone Right,
the holder shall be entitled to receive a distribution from the Company in an
amount equal to the excess of (i) the aggregate Fair Market Value (on the
exercise date) of the Shares underlying the exercised right over (ii) the
aggregate base price in effect for those Shares. The number of Shares underlying
each Stand-alone Right and the base price in effect for those Shares shall be
determined by the Committee in its sole discretion at the time the Stand-alone
Right is granted. In no event, however, may the base price per share be less
than the Fair Market Value per underlying Share on the grant date, except in the
case of Substitute Awards. The distribution with respect to an exercised
Stand-alone Right may be made in Shares valued at Fair Market Value on the
exercise date, in cash or in a combination of the two, as determined by the
Committee. The Committee shall have the authority to provide, in the applicable
Award Agreement, for the automatic exercise of a vested Stand-alone Right with a
base price per Share that is less than the Fair Market Value of a Share on the
last day of the term.

(e)

General.

 

(i)

Minimum Vesting Requirements.  Notwithstanding any other provision of the Plan
to the contrary, equity-based Awards granted under the Plan shall vest no
earlier than the first anniversary of the date the Award is granted (excluding,
for this purpose, any (A) Substitute Awards, (B) shares delivered in lieu of
fully vested cash Awards and (C) Awards to non-employee directors that vest on
the earlier of the one year anniversary of the date of grant or the next annual
meeting of shareholders (provided that such vesting period may not be less than
50 weeks after grant); provided, that, the Committee may grant equity-based
Awards without regard to the foregoing minimum vesting requirement with respect
to a maximum of five percent (5%) of the available share reserve authorized for
issuance under the Plan pursuant to Section 4(a) (subject to adjustment under
Section 4(c)); and, provided further, for the avoidance of doubt, that the
foregoing restriction does not apply to the Committee’s discretion to provide
for accelerated exercisability or vesting of any Award, including in cases of
retirement, death, Permanent Disability or a Change in Control (in accordance
with Section 9(a)), in the terms of the Award or otherwise.

 

(ii)

No Cash Consideration for Awards. Participants shall not be required to make any
cash payment for the granting of an Award except for such minimum consideration
as may be required by applicable law.

 

(iii)

Awards May Be Granted Separately or Together. Awards may be granted either alone
or in addition to, in tandem with, or in substitution for any other Award or any
award or benefit granted under any other plan or arrangement of the Company or
any Affiliate.

 

(iv)

Prohibition on Repricing. The Committee shall not (i) implement any
cancellation/regrant program pursuant to which outstanding Options or Stock
Appreciation Rights under the Plan are cancelled and new Options or Stock
Appreciation Rights are granted in replacement with a lower exercise or base
price per Share, (ii) cancel outstanding Options or Stock Appreciation Rights
under the Plan with exercise or base prices per share in excess of the then
current Fair Market Value per Share for consideration payable in cash, equity
securities of the Company or in the form of any other Award under the Plan,
except in connection with a Change in Control transaction, or pursuant to an
equitable adjustment under Section 4(c), or (iii) otherwise reduce the exercise
price or base price in effect for outstanding Options or Stock Appreciation
Rights under the Plan (except in

9



--------------------------------------------------------------------------------

 

 

connection with an equitable adjustment under Section 4(c)), without in each
such instance obtaining the approval of the Company’s shareholders.

 

(v)

Forms of Payment Under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments to be made by the Company or an Affiliate
upon the grant, exercise, or payment of an Award may be made in such form or
forms as the Committee shall determine, including, without limitation, cash,
Shares, other securities, other Awards, or other property or any combination
thereof, and may be made in a single payment or transfer, in installments, or on
a deferred basis, in each case in accordance with rules and procedures
established by the Committee.

 

(vi)

Dividends or Dividend Equivalents. If specified in the Award Agreement, the
recipient of an Award (other than Options or Stock Appreciation Rights) may be
entitled to receive dividends or Dividend Equivalents with respect to the Shares
or other securities covered by an Award.  The terms and conditions of a Dividend
Equivalent right may be set forth in the Award Agreement.  Dividends or Dividend
Equivalents credited to a Participant may be reinvested in additional Shares or
other securities of the Company at a price per unit equal to the Fair Market
Value of a Share on the date that such dividend was paid to shareholders, as
determined in the sole discretion of the Committee.  Notwithstanding any
provision herein to the contrary, in no event will a dividend or Dividend
Equivalent become payable with respect to an Award that becomes vested (i) based
on the satisfaction of performance criteria before the date, and only to the
extent, that such performance criteria are satisfied, or (ii) based on continued
service with the Company before the applicable vesting date.

 

(vii)

Limits on Transfer of Awards. No Award (other than Released Securities) or right
thereunder shall be assignable or transferable by a Participant, other than
(unless limited in the Award Agreement) by will or the laws of descent and
distribution (or, in the case of an Award of Restricted Securities, to the
Company), except that a Non-Qualified Option or Stock Appreciation Right may be
transferred by gift to any member of the holder’s immediate family or to a trust
for the benefit of one or more of such immediate family members, if permitted in
the applicable Award Agreement; provided, however, that, if so determined by the
Committee, a Participant may, in the manner established by the Committee,
designate a beneficiary or beneficiaries with respect to any Award to exercise
the rights of the Participant, and to receive any property distributable, upon
the death of the Participant. Each Award, and each right under any Award, shall
be exercisable, during the Participant’s lifetime, only by the Participant or,
if permissible under applicable law by the Participant’s guardian or legal
representative unless it has been transferred in a permitted transfer under the
Plan or Award Agreement to a member of the holder’s immediate family or to a
trust for the benefit of one or more of such immediate family members, in which
case it shall be exercisable only by such transferee. For the purposes of this
provision, a holder’s “immediate family” shall mean the holder’s spouse or
former spouse and any child, stepchild, grandchild, parent, stepparent,
grandparent, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law of such holder. No Award (other
than Released Securities), and no right under any such Award, may be pledged,
attached or otherwise encumbered other than in favor of the Company, and any
purported pledge, attachment, or encumbrance thereof other than in favor of the
Company shall be void and unenforceable against the Company or any Affiliate.

 

(viii)

Term of Awards. Except as otherwise expressly provided in the Plan, the term of
each Award shall be for such period as may be determined by the Committee.

 

(ix)

No Rights to Awards. No Employee, Participant or other Person shall have any
claim to be granted an Award, and there is no obligation for uniformity of
treatment of Employees, Participants or holders or beneficiaries of Awards under
the Plan. The terms and conditions of Awards need not be the same with respect
to each recipient. The prospective recipient of any Award under the Plan shall
not, with respect to such Award, be deemed to have any right to acquire any
Shares, cash or other property subject to such Award, until and unless such
recipient shall have executed an agreement or other instrument accepting the
Award and delivered a fully executed copy thereof to the Company, and otherwise
complied with the then applicable terms and conditions.

 

(x)

Withholding. The Company or any Affiliate may withhold from any Award granted or
any payment due or transfer made under any Award or under the Plan the amount
(in cash, Shares, other securities, other Awards, or other property) of
withholding taxes due in respect of an Award, its

10



--------------------------------------------------------------------------------

 

 

exercise or any payment under such Award or under the Plan, and take such other
action as may be necessary in the opinion of the Company or Affiliate to satisfy
all obligations for the payment of such taxes. In addition, the Committee may
provide one or more Participants with the right to direct the Company to
withhold, from the Shares otherwise issuable upon the exercise of an Option or
Stock Appreciation Right or upon the issuance of fully-vested Shares (whether
pursuant to Restricted Stock, Restricted Stock Units, or Performance Awards or
otherwise), a portion of those Shares with an aggregate Fair Market Value equal
to the percentage of the applicable withholding taxes (not to exceed one hundred
percent (100%)) designated by the Participant; provided, however, that the
amount of any Shares so withheld shall not exceed the amount necessary to
satisfy the Company’s required tax withholding obligations using not more than
the applicable maximum statutory withholding rates (or such other rates as
required to avoid adverse accounting treatment as determined by the Committee).

 

(xi)

Other Compensation Arrangements. Nothing contained in the Plan shall prevent the
Company or any Affiliate from adopting or continuing in effect other or
additional compensation arrangements, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

(xii)

No Right to Employment or Continued Service. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ or
service of the Company or any Affiliate. Nothing in the Plan or any Award
Agreement shall limit the right of the Company or an Affiliate at any time to
dismiss a Participant from employment or service, free from any liability or any
claim under the Plan or the Award Agreement.

 

(xiii)

Governing Law. The validity, construction and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with the
laws of the Commonwealth of Pennsylvania and applicable Federal law.

 

(xiv)

Severability. If any provision of the Plan or any Award is determined to be
invalid, illegal or unenforceable in any jurisdiction, or as to any Person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to applicable laws, or, if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award, and the remainder of the Plan and any such Award shall remain
in full force and effect.

 

(xv)

No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

 

(xvi)

No Fractional Shares. No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award, and the Committee shall determine whether cash, other
securities or other property shall be paid or transferred in lieu of any
fractional Shares, or whether such fractional Shares or any rights thereto shall
be canceled, terminated or otherwise eliminated.

 

(xvii)

Share Certificates. All certificates for Shares or other securities delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations and other requirements of the
Securities and Exchange Commission, any Stock Exchange upon which such Shares or
other securities are then listed, and any applicable Federal or state securities
laws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. Notwithstanding
any other provision of this Plan to the contrary, the Company may elect to
satisfy any requirement under this Plan for the delivery of stock certificates
through the use of book-entry.

 

(xviii)

Conflict with Plan. In the event of any inconsistency or conflict between the
terms of the Plan and an Award Agreement, the terms of the Plan shall govern.

 

(xix)

Disclaimer. Although it is the intent of the Company that this Plan and Awards
hereunder, to the extent the Committee deems appropriate and to the extent
applicable, comply with Rule 16b-3 and Sections 409A and 422 of the Code:
(a) the Company does not warrant that any Award under the Plan will qualify for
favorable tax treatment under any provision of the federal, state, local or
non-United States law; and (b) in no event shall any member of the Committee or
the Company

11



--------------------------------------------------------------------------------

 

 

(or its employees, officers or directors) have any liability to any Participant
(or any other Person) due to the failure of an Award to satisfy the requirements
of Rule 16b-3 or Sections 409A or 422 of the Code or for any tax, interest, or
penalties the Participant might owe as a result of the grant, holding, vesting,
exercise, or payment of any Award under the Plan.

 

(xx)

Clawback. Any Award granted under the Plan, and the right to receive and retain
any Shares or cash payments covered by such Award, shall be subject to
rescission, cancellation or recoupment, in whole or part, if and to the extent
so provided under any “clawback” or similar policy of the Company in effect on
the date of the Award or that may be established thereafter, including any
modification or amendment thereto, or as required by the Sarbanes-Oxley Act of
2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act, or other
applicable law, as may be in effect from time to time, and which may operate to
create additional rights for the Company with respect to Awards and recovery of
amounts relating thereto. By accepting Awards under the Plan, Participants agree
and acknowledge that they are obligated to cooperate with, and provide any and
all assistance necessary to, the Company to recover or recoup any Award or
amounts paid under the Plan subject to clawback pursuant to such law, government
regulation, stock exchange listing requirement or Company policy. Such
cooperation and assistance shall include, but is not limited to, executing,
completing and submitting any documentation necessary to recover or recoup any
Award or amounts paid under the Plan from a Participant’s accounts, or pending
or future compensation or Awards.

Section 7. Amendment and Termination

(a)

Amendments to the Plan. The Board (or any authorized committee thereof) may
amend or modify the Plan at any time. However, no such amendment or modification
shall materially adversely affect the rights and obligations with respect to any
Award at the time outstanding under the Plan unless the Participant consents to
such amendment or modification. In addition, amendments to the Plan will be
subject to shareholder approval to the extent required under applicable law or
regulation or pursuant to the listing standards of the Stock Exchange on which
the Company’s common stock is at the time primarily traded. Finally, the Board
shall not have the authority to amend Section 6(e)(iv) without obtaining the
approval of the Company’s shareholders.

(b)

Amendments to Awards. Except as provided in Section 6 or 9, the Committee may
waive any conditions or rights with respect to, or amend, alter, suspend,
discontinue, or terminate, any unexercised Award theretofore granted,
prospectively or retroactively, provided that the Participant’s consent shall be
required with respect to any suspension, discontinuation or termination of an
Award or any amendment or alteration, that would materially impair the rights of
such Participant.

(c)

Adjustments of Awards Upon Certain Acquisitions. In the event the Company or any
Affiliate shall assume outstanding employee awards or the right or obligation to
make future such awards in connection with the acquisition of another business
or another company, the Committee may make such adjustments, not inconsistent
with the terms of the Plan, in the terms of Awards as it shall deem appropriate.

(d)

Adjustments of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee may make adjustments in the terms and conditions of Awards
in recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4(c) hereof) affecting the Company, any
Affiliate, or the financial statements of the Company or any Affiliate, or of
changes in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits to be made available under the Plan.

(e)

Termination of the Plan. The Board may terminate the Plan at any time; provided,
however, that all Awards outstanding at that time shall continue to have force
and effect in accordance with the provisions of the Award Agreement evidencing
those Awards.

Section 8. Additional Conditions to Enjoyment of Awards.

(a)

The Committee may cancel any unexpired, unpaid or deferred Awards if at any time
the Participant is not in compliance with all applicable provisions of the Award
Agreement, the Plan and the following conditions, to the maximum extent
permitted by applicable law:

 

(i)

A Participant shall not render services for any organization or engage, directly
or indirectly, in any business which, in the judgment of the Committee or, if
delegated by the Committee to the Chief Executive Officer, in the judgment of
such Officer, is or becomes competitive with the Company or any Affiliate, or
which is or becomes otherwise prejudicial to or in conflict with the interests
of the

12



--------------------------------------------------------------------------------

 

 

Company or any Affiliate. Such judgment shall be based on the Participant’s
positions and responsibilities while employed by the Company or an Affiliate,
the Participant’s post-employment responsibilities and position with the other
organization or business, the extent of past, current and potential competition
or conflict between the Company or an Affiliate and the other organization or
business, the effect on customers, suppliers and competitors of the
Participant’s assuming the post-employment position and such other
considerations as are deemed relevant given the applicable facts and
circumstances. The Participant shall be free, however, to purchase as an
investment or otherwise, stock or other securities of such organization or
business so long as they are listed upon a recognized securities exchange or
traded over the counter, and such investment does not represent a substantial
investment to the Participant or a greater than 1% equity interest in the
organization or business.

 

(ii)

Participant shall not, without prior written authorization from the Company,
disclose to anyone outside the Company, or use in other than the Company’s
business, any secret or confidential information, knowledge or data, relating to
the business of the Company or an Affiliate in violation of his or her agreement
with the Company or the Affiliate.

 

(iii)

A Participant, pursuant to his or her agreement with the Company or an
Affiliate, shall disclose promptly and assign to the Company or the Affiliate
all right, title and interest in any invention or idea, patentable or not, made
or conceived by the Participant during employment by the Company or the
Affiliate, relating in any manner to the actual or anticipated business,
research or development work of the Company or the Affiliate and shall do
anything reasonably necessary to enable the Company or the Affiliate to secure a
patent where appropriate in the United States and in foreign countries.

(b)

Notwithstanding any other provision of the Plan, the Committee in its sole
discretion may cancel any Award at any time prior to the exercise thereof, if
the employment of the Participant shall be terminated, other than by reason of
death, unless the conditions in this Section 8 are met.

(c)

Failure to comply with the conditions of this Section 8 prior to, or during the
six months after, any exercise, payment or delivery pursuant to an Award shall
cause the exercise, payment or delivery to be rescinded. The Company shall
notify the Participant in writing of any such rescission within two years (or
such other period set forth in the Award Agreement) after such exercise payment
or delivery and within 10 days after receiving such notice, the Participant
shall pay to the Company the amount of any gain realized or payment received as
a result of the exercise, payment or delivery rescinded. Such payment shall be
made either in cash or by returning to the Company the number of Shares that the
Participant received in connection with the rescinded exercise, payment or
delivery.

(d)

Upon exercise, payment or delivery pursuant to an Award, the Committee may
require the Participant to certify on a form acceptable to the Committee, that
he or she is in compliance with the terms and conditions of the Plan.

(e)

Each Award granted pursuant to the Plan shall be subject to the terms of any
recoupment or clawback policy adopted by the Company, as amended from time to
time.

(f)

Nothing herein shall be interpreted to limit the obligations of a Participant
under his or her employee agreement or any other agreement with the Company.

Section 9. Change in Control

(a)

Unless otherwise provided for in an Award Agreement and to the extent not
inconsistent with Section 10 hereof, upon a Change in Control (as defined in
Section 9(c) below) the Committee may, prior to the Change in Control provide
for the accelerated vesting of any Awards as follows:

 

(i)

If and to the extent that outstanding Awards under the Plan (1) are assumed by
the successor corporation (or an affiliate of the successor) or continued or
(2) replaced with equity awards that preserve the existing value of the awards
at the time of the Change in Control and provide for substitute payout in
accordance with a vesting schedule and Performance Measures, as applicable, that
are the same or more favorable to the Participant than the vesting schedule and
Performance Measures applicable to the awards, then all such Awards or such
substitutes for such Awards shall remain outstanding and be governed by their
respective terms and the provisions of the Plan.

 

(ii)

If and to the extent that outstanding Awards under the Plan are not assumed,
continued or replaced in accordance with Section 9(a)(i) above, then upon the
Change in Control the Committee may provide for any of the following treatment
for such Awards: (1) outstanding Options and SARs shall immediately vest and
become exercisable; and/or (2) the restrictions and other conditions applicable

13



--------------------------------------------------------------------------------

 

 

to outstanding Restricted Shares and Restricted Share Units, including vesting
requirements shall immediately lapse; provided, however, that any Awards as to
which vesting depends upon the satisfaction of one or more Performance Measures
shall immediately vest and become payable based upon the level of attainment of
the Performance Measures as of the Change in Control date and pro-ration based
on the time elapsed in the applicable performance period as of the Change in
Control date. Such Awards shall be settled in cash, Shares or a combination
thereof, as determined by the Committee, within thirty (30) days following such
Change in Control (except to the extent that settlement of the Award must be
made pursuant to its original schedule in order to comply with Section 409A of
the Code).

 

(iii)

If and to the extent that outstanding Awards under the Plan are not assumed,
continued or replaced in accordance with Section 9(a)(i) above, then in
connection with the applicable treatment set forth Section 9(a)(ii) above, then
the Committee may, in its sole discretion, upon advance notice to the affected
Participants, provide for cancellation of such outstanding Awards and the
alternative payment of the amount owed to the Participant, if any, under
Section 9(a)(ii) at the time of the Change of Control and pay to the holders
thereof, in cash, stock or other property (including the property, if any,
payable in such a transaction) (or any combination thereof) an amount equal to
the excess of the fair market value of the Shares payable under the Award, based
on the price per Share received or to be received by other shareholders of the
Company in such a transaction or such other value as determined by the Board
(the “Transaction Fair Market Value”), over the exercise price of the Award, or
make provision for a cash payment or payment of other property (including the
property, if any, payable in such transaction) to the holder of any other
outstanding Award in settlement of such Award; provided that, in the case of an
Option or Stock Appreciation Right with an exercise price that equals or exceeds
the Transaction Fair Market Value, the Board may cancel such Options or Stock
Appreciation Right without payment or consideration therefor.

Any such action taken shall be performed in accordance with the applicable
provisions of the Code so as not to affect the tax status of (A) any Award
intended to qualify as an Incentive Stock Option under Section 422 of the Code,
unless the Committee determines otherwise, or (B) any Award intended to comply
with, or qualify for an exception to, Section 409A of the Code. Any such action
taken by the Committee will be final, conclusive and binding for all purposes of
this Plan.

(b)

Except as otherwise provided in the applicable Award Agreement, a Change in
Control shall have occurred in the event that:

 

(i)

a person, partnership, joint venture, corporation or other entity, or two or
more of any of the foregoing acting as a “person” within the meaning of Sections
13(d)(3) of the 1934 Act, other than the Company, a majority-owned subsidiary of
the Company or an employee benefit plan of the Company or such subsidiary (or
such plan’s related trust), become(s) the “beneficial owner” (as defined in Rule
13d-3 under the Act) of 50% or more of the then outstanding voting stock of the
Company;

 

(ii)

during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board (together with any new Board member whose
election by the Company’s Board or whose nomination for election by the
Company’s shareholders, was approved by a vote of at least two-thirds of the
Board members then still in office who either were Board members at the
beginning of such period or whose election or nomination for election was
previously so approved, but excluding any Board member whose election was
approved (A) in connection with an actual or threatened proxy contest or
threatened solicitation of proxies or (B) through the use of any proxy access
procedures set forth in the Company’s organizational documents) cease for any
reason to constitute a majority of the Board members then in office;

 

(iii)

all or substantially all of the business of the Company is disposed of pursuant
to a merger, consolidation or other transaction in which the Company is not the
surviving corporation or the Company combines with another company and is the
surviving corporation (unless the Company’s shareholders immediately following
such merger, consolidation, combination, or other transaction beneficially own,
directly or indirectly, and in substantially the same proportion as owned
immediately prior to the transaction, more than 50% of the aggregate voting
stock or other ownership interests of (x) the entity or entities, if any, that
succeed to the business of the Company or (y) the combined company);

 

(iv)

the closing of a shareholder-approved sale of all or substantially all of the
assets of the Company;

 

(v)

the consummation of a liquidation or dissolution of the Company; or

14



--------------------------------------------------------------------------------

 

 

(vi)

the acquisition, directly or indirectly, by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 of the Act) of securities
possessing more than 20% of the total combined voting power of the Company’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Company’s shareholders which the Board does not recommend such shareholders
to accept.

Notwithstanding anything to the contrary, any definition of Change in Control in
an Award Agreement may not provide that a Change in Control will occur before
the consummation or effectiveness of a change in control (e.g., upon the
announcement, commencement, shareholder approval or other potential occurrence
of any event or transaction that, if completed, would result in a change in
control).

Section 10. Section 409A

Notwithstanding any provision of the Plan or an Award Agreement to the contrary,
if any Award provided under this Plan is subject to the provisions of
Section 409A of the Code, the provisions of the Plan and any applicable Award
Agreement shall be administered, interpreted and construed in a manner necessary
in order to comply with Section 409A of the Code or an exception thereto (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed), and the following provisions shall apply, as applicable and as
required by Section 409A:

(a)

If a Participant is a Specified Employee (as determined in accordance with
Section 409A of the Code and the procedures established by the Company) for
purposes of Section 409A of the Code and a payment subject to Section 409A of
the Code (and not excepted therefrom) to the Participant is due upon a
termination of employment with the Company that constitutes a “separation from
service” (within the meaning of Section 409A of the Code), such payment shall be
delayed for a period of six months after the date of the Participant’s
Separation from Service. Any payment that would otherwise have been due or owing
during such six-month period will be paid immediately following the end of the
six-month period unless another compliant date is specified in the applicable
Award Agreement.

(b)

For purposes of Section 409A of the Code, and to the extent applicable to any
Award under the Plan, it is intended that distribution events qualify as
permissible distribution events for purposes of Section 409A of the Code and
shall be interpreted and construed accordingly. Whether a Participant has had a
Separation from Service shall be determined by the Committee based on all of the
facts and circumstances and, to the extent applicable to any Award, in
accordance with the guidance issued under Section 409A of the Code. For this
purpose, a Participant shall be presumed to have experienced a Separation from
Service when the level of bona fide services performed permanently decreases to
a level less than twenty percent of the average level of bona fide services
performed during the immediately preceding thirty-six month period or such other
applicable period as provided by Section 409A of the Code.

(c)

The grant of Stock Options, Stock Appreciation Rights and other stock rights
subject to Section 409A of the Code shall be granted under terms and conditions
consistent with Treasury Regulation Section 1.409A-1(b)(5) such that any such
Award does not constitute a deferral of compensation under Section 409A of the
Code.

Section 11. Effective Date of the Plan

The Plan becomes effective upon approval by the Company’s shareholders at the
2018 Annual Meeting (the “Effective Date”).

Section 12. Term of the Plan

No Award shall be granted under the Plan after tenth anniversary of the
Effective Date, but unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award theretofore granted shall continue to
remain outstanding in accordance with their terms beyond such date.

15

